FILED
                            NOT FOR PUBLICATION                             DEC 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL R. COULTER,                              No. 11-55518

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00102-IEG-NLS

  v.
                                                 MEMORANDUM *
MICHAEL M. RODDY,

              Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Southern District of California
                 Irma E. Gonzalez, Chief District Judge, Presiding

                          Submitted December 19, 2011 **

Before: GOODWIN, WALLACE and McKEOWN, Circuit Judges.

       Michael Coulter appeals pro se from the district court's summary judgment

in his 42 U.S.C. § 1983 action against Michael Roddy, the Executive Officer for

the Superior Court of California, San Diego. Coulter alleges that Roddy directed

the Deputy Clerks of the San Diego County Superior Court to “improperly and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
illegally deny filing” of outdated Judicial Council forms. As a result the Deputy

Clerks rejected and refused to file requests for dismissal of a civil action based

upon Roddy’s directive.

      We agree with the district court that the alleged actions fall within the scope

of the Clerk of the Court's duties that are an integral part of the judicial process.

Accordingly, the district court did not err by dismissing the complaint. See Mullis

v. U.S. Bankr. Court, 828 F.2d 1385, 1390 (9th Cir. 1987) (explaining that court

clerks have absolute quasi-judicial immunity from damages for civil rights

violations when they perform tasks that are an integral part of the judicial process).

      AFFIRMED.